Citation Nr: 0517810	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
degenerative joint disease as secondary to service-connected 
right ankle degenerative joint disease.

2.  Entitlement to an initial rating higher than 30 percent 
for degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to October 
1967, including combat service during the Korean conflict.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to service 
connection for a right ankle disability, assigning a 30 
percent evaluation thereto, and denied entitlement to service 
connection for a bilateral hip disability.

The issue of entitlement to an increased rating for a right 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has degenerative joint disease of both hips.

3.  The veteran's degenerative joint disease of the hips did 
not begin during service, within one year of discharge from 
service, nor as a direct consequence of a service-connected 
disability.




CONCLUSION OF LAW

Bilateral hip degenerative joint disease was not incurred in 
or presumed to have been incurred in active service nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
bilateral hip disability.  He asserts that he began having 
left hip pain shortly after a shotgun wound to the right 
ankle during service and that he now has bilateral hip pain 
as a result of his altered gait.  The veteran does not 
contend that he injured either hip during his lengthy period 
of active service.

Service medical records do not include any diagnosis of a hip 
disorder.  There is no evidence of a diagnosis of 
degenerative joint disease of the hips within one year of 
discharge from service in 1967.  Recent treatment records, 
however, show that the veteran has degenerative joint disease 
of both hips.  Upon VA examination in February 2002, a VA 
examiner reviewed the claims folder, examined the veteran, 
reported that x-rays showed mild degenerative changes in both 
hips, and opined that the veteran's bilateral hip 
degenerative joint disease was not related to his right ankle 
disability.

The veteran testified before the Board in May 2005 that he 
had not received any treatment for his hips in two to three 
years, that x-rays taken by a treating physician did not show 
any hip disability, and that he had never been told by a 
medical professional that his hip pain was a result of his 
right ankle disability.  The veteran stated that he believed 
he began having left hip pain because of his altered gait and 
that he currently has pain in both hips.


Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

The veteran seeks service connection for degenerative joint 
disease, which is deemed to be a chronic disease under 
38 C.F.R. Section 3.309(a).  Because arthritis is a chronic 
disease, service connection may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the veteran's 
discharge date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, 
because the veteran was discharged from service in October 
1967, the evidence must show that his chronic disease 
manifest to a degree of ten percent by October 1968, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Given the evidence as outlined above, the Board finds that 
the veteran did not develop degenerative joint disease of the 
hips during his period of service or within one year of his 
discharge from service as the medical evidence shows the 
first diagnosis of the disability in 2000.  Additionally, the 
medical evidence shows that the diagnosed hip disability is 
not proximately due to or the result of the veteran's 
service-connected right ankle disability.  

The Board certainly appreciates the veteran's testimony that 
he believes his hip pain began as a consequence of his 
altered gait, however, his statements, standing on their own, 
are insufficient to establish a etiologic relationship 
because he does not have any medical training.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Consequently, the 
claim of entitlement to service connection for bilateral hip 
degenerative joint disease must be denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was given in August 2001, which is prior to the 
initial AOJ decision of May 2002.  Thus, it was sent to the 
veteran before the adverse decision by the RO, as required by 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in August 2001.  Additionally, 38 C.F.R. Section 
3.159 was set out verbatim in a December 2003 Statement of 
the Case.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
The March August 2001 letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran currently had a disability 
as a result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Statement 
of the Case gave the veteran notice of the "fourth element" 
required under the VCAA that he should advise VA if there is 
any other evidence or information that will support his 
claims.  Thus, under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done -notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him a physical examination, 
and seeking a medical opinion as to the etiology of current 
disabilities.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board in May 
2005.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.   


ORDER

Service connection for bilateral hip degenerative joint 
disease, to include as secondary to service-connected right 
ankle disability, is denied.




REMAND

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran seeks entitlement to a rating higher than 30 
percent for his right ankle disability.  He does not 
participate in treatment for the right ankle disability, but 
asserts that his pain and limitation of functioning due to 
the right ankle has increased since the most recent VA 
examination was performed in February 2002.  The veteran's 
representative specifically requested in January 2004 that 
this matter be remanded for an updated VA examination so that 
current disability may be determined.

Pursuant to 38 C.F.R. Section 3.159(c)(4), VA has a duty to 
provide a medical examination when the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.  Because there is nothing in the record 
other than the veteran's testimony reflecting the current 
severity of the veteran's ankle disability, this matter must 
be remanded for an examination.

The veteran is hereby notified that it is his 
responsibility to report for scheduled examinations and 
to cooperate in the development of the case, and that 
the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655.  



Therefore, this matter is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the severity of 
his right ankle disability.  All 
appropriate testing should be performed 
and the examiner should report on 
limitation of motion and limitation of 
function caused by the right ankle 
disability as well as any instability 
and/or nonunion of the joints.  The 
examiner should be requested to opine as 
to whether the veteran has additional 
disability due to pain, excess 
fatigability, and/or weakness of the 
ankle.  All opinions expressed must be 
supported by complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


